Name: Regulation (Euratom, ECSC, EEC) No 2530/72 of the Council of 4 December 1972 introducing special and temporary measures applicable to the recruitment of officials of the European Communities in consequence of the accession of new Member States, and for the termination of service of officials of those Communities
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 11 5.12.72 Official Journal of the European Communities No L 272/1 REGULATION (Euratom, ECSC, EEC) No 2530/72 OF THE COUNCIL of 4 December 1972 introducing special and temporary measures applicable to the recruitment of officials of the European Communities in consequence of the accession of new Member States, and for the termination of service of officials of those Commumties HAS ADOPTED THIS REGULATION:THE COUNCIL OF THE EUROPEAN COMMUNI ­ TIES, CHAPTER I Special and temporary measures applicable to the recruitment of officials of the European Communities in consequence of the accession of new Member States Article 1 Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities , and in particular Article 24 thereof; Having regard to Council Regulation (Euratom, ECSC, EEC) No 259/6S1 of 29 February 1968 laying down the Staff Regulations of Officials and the Conditions of Employment of other Servants of the European Communities , and instituting special measures temporarily appli ­ cable to Officials of the Commission, as last amended by Regulation (EEC, Euratom, ECSC) No 1473/722 , and in particular Article 2 thereof, and Articles 4, 27 and 29 of the Staff Regulations of the European Communities ; Having regard to the proposal from the Com ­ mission made after consulting the Staff Regula ­ tions Committee; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Court of Justice; Whereas, in consequence of the accession of new Member States to the Communities , special measures concerning the Staff Regula ­ tions of the European Communities should be adopted on a temporary basis ; whereas , as regards the personnel of the Commission, the application of those measures should be confined to officials paid out of credits under Title 1 of the section of the Budget relating to that institution; 1 . Notwithstanding Articles 27 (3), 28 (d) and 29 of the Staff Regulations of Officials of the European Communities , provision may be made until 31 December 1973 for vacant posts to be filled by nationals of the new Member States up to the number of budgeted posts reserved for this purpose in the list of posts or made available by the application of measures for the termination of service provided for in this Regulation. However, provision may be made during the same period and under the same conditions laid down in the preceding paragraph for vacant posts in Grades A 1 and A 2 to be filled by nationals of the original Member States . Except in the case of posts in grades A 1 and A 2, adequate publicity shall be made of vacant posts both inside the Community institutions and outside. 2 . Appointments to grades A 4, A 5 , L/A4, L/A 5, L/A 6, B 1 , B 2, B 3 and C 1 shall be made after a competition organised in accord ­ ance with the provisions of Annex III of the Staff Members, or after the opinion of the selection Committee(s). Article 3 of Annex III shall apply. The Selection Committee(s) shall 1 OJ No 56, 4.3.1968, p . 1 . 2 OJ No L 160, 16.7.1972, p. 1 . 12 Official Journal of the European Communities present to the appointing authority the list of candidates whom they consider suitable. Appointments to grades A 6, A 7, L/A 7, L/A 8 , B 4, B 5 and C 2 - C 5 shall be made after a competition organised in accordance with the conditions laid down in Annex III to the Staff Regulations . 3 . If the interests of the service permit , the institution shall take into account the requests of officials that their service be terminated under paragraph 1 . However, requests made by officials over 60 years for the termination of - their service shall be granted automatically . 4 . The measures provided for in paragraph 1 and 2 are in no way disciplinary. 5 . Until 30 June 1973 , but without prejudice to paragraph 2, the institution shall take no decision placing an official on non-active status or retiring an official in the interests of the service. CHAPTER II Special and temporary measures for the termina ­ tion of service of officials of the European Communities Article 2 Article 3 1 . Until 30 June 1973 , the Institutions of the Communities are authorised, in the interests of the service and in order to meet requirements resulting from the accession to the European Communities of new Member States, to adopt for their officials in grades A 1 to A 5 inclusive measures terminating the service of officials , as provided for in Article 47 of the Staff Regula ­ tions, under the conditions provided hereinafter . The same conditions shall apply when the institution exercises in the interests of the service the option provided for in the second paragraph of Article 1 (1). 2 . Where an institution intends to take the measures provided for in paragraph 1 in respect of officials of grades other, than A 1 and A 2, it shall, without prejudice to para ­ graph 3 , draw up a list of the officials to be affected by such measures in each grade, after consulting the Joint Committee, taking into account the officials' ability, efficiency, conduct in the service, family circumstances and seniority. An official whose name appears on such a list may opt for termination of service as provided for in paragraph 1 or for non-active status. If the latter, Article 41 (3), (4) and (5) of the Staff Regulations shall apply. An official who proposes to opt for non-active status shall declare his choice within two months from the date on which he was in ­ formed that this name appeared on the list provided for in the first sub-paragraph; in default, he shall forgo the right to opt . 1 . An official affected by the measures provided for in Article 2 (1 ) shall be entitled : (a) for a period of a year, to a monthly allowance equal to his last remuneration, and (b) for a period fixed in accordance with the table in paragraph 2, to a monthly allowance equal to:  80% of his basic salary for the 30 following months;  70% of his basic salary thereafter . Entitlement to that allowance shall cease not later than the day on which the official reaches the age of 65 . Where the official is entitled to the maximum pension before the age of 65 , he may continue to receive the allowance until the end of the month in which he attained the age of 65 . The basic salary to be taken into account when fixing the allowances provided for under this paragraph is that applicable on the first day of the month for which the allow ­ ance is payable. 2 . - In order to determine on the basis of the official's age the period during which he shall receive the allowance provided for in para ­ graph 1 (b), the coefficient fixed in the following table shall be applied to the length of his service, including continuous service as a member of the temporary or auxiliary staff . Official Journal of the European Communities 13 Age % Age % Age % Age % Age % 20 18 30 33 40 48 50 63 60 78 21 19-5 31 34-5 41 49-5 51 64-5 61 79-5 22 21 32 36 42 51 52 66 62 81 25 22-5 33 37-5 43 52-5 53 67-5 63 82-5 2 ¿ 24 34 39 44 54 54 69 25 25-5 35 40-5 45 55-5 55 70-5 26 27 36 42 46 57 56 72 27 28-5 37 43-5 47 58 -5 57 73-5 2S 30 38 45 48 60 58 75 29 31-5 39 46-5 49 61-5 59 76-5 3 . The allowance provided for in paragraph 1 shall be weighted , in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations, for the Community country where the recipient provides proof of residence. If the recipient of that allowance resides outside the Community countries the weighting to be applied to the allowance shall be that valid for Belgium. The allowance shall be expressed in Belgian francs . It shall be paid on the basis of the values referred to in Article 63 , third sub ­ paragraph of the Staff Regulations . 4 . The income accruing to the official concerned from any new employment during this period shall be deducted from the allowance provided for in paragraph 1 , in so far as that income plus that allowance exceeds the total remuneration last received by the official in the performance of his duties : That remunera ­ tion shall be weiglited as provided in para ­ graph 3 . The official concerned shall provide any written proof which, may be required and shall notify the institution of any factor which may after his right to payment. 5 . All family allowances shall remain payable where the official receives the allowance provided for in paragraph 1 . Article 67 (2) of the Staff Regulations shall apply. 6 . During the peiiod for which he is entitled to receive that allowance, the official shall be entitled, in respect of himself and persons covered by his insurance, to benefits under the sickness insurance scheme laid down in Article 72 of the Staff Regulations, provided he pays the contribution calculated on the basis of the basic salary attaching to his grade and step and is not covered against sickness by another scheme. At the end of the period during which the official is entitled to the allowance, his contribution shall be calculated on the basis of the last monthly allowance he receives . Where the official benefits from a pension under the pension scheme provided for in the Staff Regulations of the Communities , he shall , for the purposes of Article 72, be treated in the same way as an official who has remained in service until the age of 60. 7 . During the period for which he is entitled to receive the allowance the official shall continue to acquire further rights to retirement pension based on the salary attaching to his grade and step, provided that he pays the contributions provided for in the Staff Regula ­ tions during that period and provided that the total pension does not exceed the maximum amount laid down in Article 77, second sub ­ paragraph of the Staff Regulations . For the purposes of Article 5 of Annex VIII to the Staff Regulations and Article 108 of the general Regulations of the ECSC such period shall be considered to be a period of service . An official falling within the provisions of Article 1 (2) shall receive a retirement pension amounting to 35% of his basic salary, if, under the provisions of the Staff Regulations and this Regulation, his pension is more than 30% but less than 35% ; where his pension under the provisions of the Staff Regulations and this Regulation is more than 20% but less than 30% , it shall be increased by 15% . If the official is reinstated in an institution of the European Communities and thus acquires further pension rights he shall cease during this further period of service to benefit from the provisions provided for in the first sub-para ­ graph above. However, for that part of the period referred to in the first subparagraph which is not yet completed at the time of reinstatement, the official may request that both his contribution to the pension scheme 14 Official Journal of the European Communities official is entitled to the grant provided for in Article 5 and the extended period allowed him, where appropriate, in accordance with Article 5 ( 10). 2 . An official who proposes to opt for application of the provisions provided for in paragraph 1 must declare his choice within six months from the date of notification of the measure referred to in Article 4 ( 1 ); in default, he shall forgo the right to opt . Any sums which may have been paid by way of pension prior to the application of the provi ­ sions of this Article shall be deducted from the payment provided for in paragraph 1 . Article 5 and his pension rights be calculated on the basis of the basic salary attaching to the grade and step reached in his previous post . For the purposes of Article 77 of the Staff Regulations an official receiving the allowance provided for in paragraph 1 shall be treated as an official removed from his post in the interests of the service . An official who, at the time of termination of service, has served a minimum of 10 years' and who is no longer entitled to the allowance provided for in Article 3 mayfon attaining the age of 55 , claim immediate payment of his retirement pension, without any reduction thereof being made under Article 9 of Annex VIII of the Staff Regulations . In fixing the amount of the survivor's pension, to which the widow of an official who has died during such period is entitled, the provi ­ sions of the second subparagraph of Article 79 of the Staff Regulations shall apply . 8 . If , in application of these provisions, the official is entitled to receive a pension before the age of 60, he shall be entitled, for each dependent child within the meaning of Article 2 of Annex VII to the Staff Regulations , to the dependent child allowance. 9 . In order to receive the resettlement allowance the official shall not be required to satisfy the condition of length of service referred to in the first subparagraph of Article 6 ( 1 ) of Annex VII to the Staff Regulations. 10 . For the purposes of Article 107 of the Staff Regulations and of Article 102 (2) of the Staff Regulations of Officials of the European Coal and Steel Community, an official affected by measures provided for in Article 4 ( 1 ) shall be treated as an official to whom the provisions of Articles 41 and 50 of the Staff Regulations have been applied . 1 . The officials referred to in the last sub ­ paragraph of Article 2 of Regulation (EEC, Euratom, ECSC) No 259/68 of the Council and in Article 102 (5 ) of the Staff Regulations , with the exception of those who before 1 January 1962 held Grade A 1 or A 2 posts under the Staff Regulations of the European Coal and Steel Community , to whom the measures provided for in Article 4 ( 1 ) are applied, may request that their remuneration be determined in accordance with the provisions of Article 34 of the Staff Regulations of the European Coal and Steel Community and Article 50 of the Rules and Regulations of the European Coal and Steel Community. 2 . Officials who before 1 January 1962 held Grade A 1 or A 2 posts under the Staff Regula ­ tions of the European Coal and Steel Commu ­ nity, to whom o the measures provided for in Article 4 ( 1 ) are applied, may request that their remuneration be determined in accordance with the provisions of Article 42 of the Staff Regulations of the European Coal and Steel Community . 3 . However, the provisions of Articles 3 (3), (5 ), (6) and the fifth subparagraph of (7) and (8 ) of this Regulation shall continue to apply to the officials referred to in this article . Article 4 1 . An official affected by the measures provided for ; in Article 2 ( 1 ) who has not completed 15 years ' service may renounce irrevocably his pension rights . In this case he shall receive a payment fixed under the con ­ ditions laid down in Article 12 of Annex VIII to the Staff Regulations . The provisions of Article 5 (7) and (8) and Article 7 of this Regulation shall not apply to him. For the purposes of Article 12 (c) of Annex VIII to the Staff Regulations, the actual length of service shall include the period in which the CHAPTER III General and final provisions Article 6 The provisions of this Regulation shall , as Official Journal of the European Communities 15 Article 7regards the personnel of the Commission of the European Communities , apply only to officials paid out of credits entered under Title I of the section of the Budget of the European Commu ­ nities relating to that institution . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 December 1972. For the Council The President N. SCHMELZER